PER CURIAM
Defendant seeks modification of his sentence requiring reimbursement for court-appointed attorney fees in excess of the amount actually expended by the state. The trial court ordered defendant to pay $1,360 in attorney fees. However, the state concedes that the cost of his representation was only $310 and that it can recover only the amount actually expended. State v. Guzek, 89 Or App 567, 568, 749 P2d 618 (1988). We accept the state’s concession and, accordingly, remand.
Remanded for resentencing; otherwise affirmed.